Opinion by
Watts, J.
§ 1061. Homestead right; county court has no jurisdiction in relation to. Appellant enjoined the sale under execution of a'lot which she claimed as her homestead. The injunction was granted by the county judge, and, upon trial of the case, rendered judgment against the appellant, that the lot was subject to the execution, etc. Held, that the county court had no jurisdiction of the subject matter, and its judgment was reversed and the cause dismissed. Under the constitution and laws of this state, the county court cannot try title to land. The homestead right is title to land within the meaning of this inhibition. It constitutes such title to land that a question in regard thereto cannot be adjudicated and determined by the county court. [12 Allen, 30; 99 Mass. 10; 40 N. H. 282.]
Reversed and dismissed.